VILLANTI, Judge.
Brian Gray challenges his conviction and sentence for lewd and lascivious exhibition by a person over eighteen to a child under sixteen. We affirm but remand for correction of Gray’s sentencing scoresheet.
Gray’s scoresheet includes 3.6 points for a prior Georgia offense, which the State properly concedes constituted a “noncon-*1234viction” under Florida Rule of Criminal Procedure 3.701(d)(5)(A). While we find the inclusion of these points on the score-sheet to be error, based on the transcript of the sentencing hearing, we find the error harmless. Accordingly, we affirm Gray’s conviction and sentence but remand for correction of his sentencing scoresheet.
Affirmed but remanded for correction of the sentencing scoresheet.
KELLY, J., and THREADGILL, EDWARD F., Senior Judge, Concur.